         Case 3:17-cv-07268-WHO Document 61 Filed 07/09/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT

                         NORTHERN DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES

 Date: July 9, 2019               Time: 4 minutes           Judge: WILLIAM H. ORRICK
                                  1:58 p.m. to 2:02 p.m.
 Case No.: 17-cv-07268-WHO        Case Name: Moralez v. City of Oakland



Attorney for Plaintiff: Zachary Manning Best
Attorneys for Defendants: Jason Michael Allen, Kevin McLaughlin, and Jeremy Schroeder

 Deputy Clerk: Jean Davis                               Court Reporter: FTR Recording


                                        PROCEEDINGS

Case Management Conference conducted. The mediation deadline will be extended to
September 30, 2019 as requested. Counsel shall take steps immediately to schedule the
mediation and shall post a notice on the case docket of the date and time for the mediation once
it is scheduled. If the case has not settled by October 15, 2019, counsel shall file a joint case
management statement that day containing a brisk case schedule to trial.

The discovery stay remains in place. However, prior to the mediation, counsel and their experts
shall hold a joint site inspection and review all access issues and any programmatic or policy
issues that plaintiff asserts as violations of the Americans with Disabilities Act. Counsel shall
post a notice on the case docket of the date and time of the inspection as soon as it is agreed to.

The Court is very troubled by the past history of this case, as indicated at the last CMC. Going
forward, this case should be treated as a priority for counsel, who must act with the highest
standards of ethics and professionalism.


Further Case Management Conference set for October 22, 2019 at 2:00 p.m.
